Exhibit 10.3



REGISTRATION RIGHTS AGREEMENT



This Registration Rights Agreement (this "Agreement"), dated as of September
_____, 2007, by and between UNIVERSAL ENERGY CORP., a Delaware corporation (the
"Company"), and each buyer identified on the Schedule of Buyers attached hereto
(collectively, the "BUYERS" and each individually, the "BUYER").



WHEREAS:



A. In connection with the Securities Purchase Agreement by and among the parties
hereto of even date herewith (the "Securities Purchase Agreement"), the Company
has agreed, upon the terms and subject to the conditions contained therein, to
issue and sell to the Buyer the following (as each capitalized term not
otherwise defined herein shall have the meaning ascribed to it in the Securities
Purchase Agreement):



(i) Convertible debentures of the Company (the "Debentures") issued pursuant to
the Securities Purchase Agreement, and



(ii) Warrants in the amount described in the Securities Purchase Agreement,



where the Debenture is convertible into shares of the Company's common stock,
par value $0.0001 per share (the "Common Stock"), upon the terms and subject to
the limitations and conditions set forth in the Debenture and where each of the
Warrants is exercisable into shares of the Company's Common Stock, each upon the
terms and conditions and subject to the limitations and conditions set forth in
the Warrants, all subject to the terms and conditions of the Securities Purchase
Agreement; and



B. To induce the Buyer to execute and deliver the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the "1933 Act"), and applicable
state securities laws.



NOW, THEREFORE, In consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:



1. DEFINITIONS.



a. As used in this Agreement, the following terms shall have the following
meanings:



"Additional Registration Statement" shall have the meaning ascribed to it in
Section 3(b) below.



"Additional Registration Effectiveness Deadline"

shall have the meaning ascribed to it in Section 3(b) below.





 

"Additional Registration Filing Deadline" shall have the meaning ascribed to it
in Section 3(b) below.



"Buyer" means the purchaser of Debentures and Warrants pursuant to the
Securities Purchase Agreement specified on the signature page hereof, and any
transferee or assignee who agrees to become bound by the provisions of this
Agreement in accordance with Section 10 hereof.



"Commission" shall mean the United States Securities and Exchange Commission.





"Cutback Shares" means any of the Target Registration Amount of Registrable
Securities not included in any of the Registration Statements previously
declared effective hereunder as a result of a limitation on the maximum number
of shares of Common Stock of the Company permitted to be registered by the staff
of the SEC pursuant to Rule 415.





"Effective Date" shall mean the date that the initial Registration Statement is
first declared effective by the Commission.



"Effectiveness Period"

means, as to any Registration Statement required to be filed pursuant to this
Agreement, the period commencing on the Effective Date of such Registration
Statement and ending on the earliest to occur of (a) the fifth anniversary of
such Effective Date, (b) such time as all of the Registrable Securities covered
by such Registration Statement have been publicly sold by the Holders of the
Registrable Securities included therein, or (iii) such time as all of the
Registrable Securities covered by such Registration Statement may be sold by the
Holders pursuant to Rule 144(k) as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company's transfer agent and the affected Holders.





"Effectiveness Deadline," (a) with respect to the Initial Registration
Statement, shall mean the 120th calendar day after the date hereof and with
respect to any Additional Registration Statements which may be required pursuant
to Section 3(b), the 90th calendar day following the date on which an additional
Registration Statement is required to be filed hereunder; provided, however,
that in the event the Company is notified by the Commission that one or more of
the above Registration Statements will not be reviewed or is no longer subject
to further review and comments, the Effectiveness Deadline as to such
Registration Statement shall be the fifth Trading Day following the date on
which the Company is so notified if such date precedes the dates otherwise
required above, (b) with respect to any Additional Registration Statement, shall
mean the Additional Registration Effectiveness Deadline and (c) with respect to
any Additional Warrant Registration Statement, shall mean the Additional Warrant
Registration Effectiveness Deadline.



"Exclusion Period"

shall have the meaning set forth in Section 3(p) below.





"Filing Deadline" shall mean the Initial Registration Filing Deadline, the
Additional Warrant Registration Filing Deadline or any applicable Additional
Registration Filing Deadline.



"Initial Registration Filing Deadline" shall mean, with respect to the Initial
Registration Statement required hereunder, the 45th calendar day following the
date hereof.



"Initial Registration Minimum" means a number of Registrable Securities equal to
the lesser of (i) the total number of Registrable Securities and (ii) the
maximum number which would enable the Company to conduct such offering in
accordance with the provisions of Rule 415 as advised by the staff of the
Commission (the "Staff") in a written comment letter or otherwise (which number
shall be no less than one-third of the number of issued and outstanding shares
of Common Stock that are held by non-affiliates of the Company on the day
immediately prior to the filing date of the Initial Registration Statement,
unless the Staff expressly requires otherwise).



"Investor" means a Buyer or any transferee or assignee thereof to whom a Buyer
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 10 hereof and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 10.



"Prospectus"

means the prospectus included in a Registration Statement (including, without
limitation, a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated by the Commission pursuant to the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.





"Register," "Registered," and "Registration" refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the 1933 Act and pursuant to Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous basis ("Rule 415"), and the
declaration or ordering of effectiveness of such Registration Statement by the
Commission.



"Registrable Securities," for a given Registration, means (a) the shares of
Common Stock (the "Conversion Shares") issued or issuable upon full conversion
of the Debenture or otherwise pursuant to the Debenture for which such
Registration is being effected (including, without limitation, any shares issued
or issuable as Interest Payment Shares and Monthly Redemption Shares, as each is
defined in the Debenture, or as "Payment Shares" or otherwise pursuant to the
Securities Purchase Agreement), (b) any shares of Common Stock (the "Warrant
Shares") issued or issuable upon exercise of or otherwise pursuant to the
Warrant(s), and (c) any shares of capital stock issued or issuable as a dividend
on or in exchange for or otherwise with respect to any of the foregoing, (d) any
additional shares of Common Stock issuable in connection with any anti-dilution
provisions in the Debentures or the Warrants (in each case, without giving
effect to any limitations on conversion set forth in the Debenture or
limitations on exercise set forth in the Warrant), and (e) any other shares of
common stock issued pursuant to the terms of the Securities Purchase Agreement,
the Debenture, the Warrants, this Registration Rights Agreement or any other
Transaction Document (as defined in the Securities Purchase Agreement), (e) any
shares of Common Stock issuable upon exercise of warrants issued to any
placement agent as compensation in connection with the financing that is the
subject of the Purchase Agreement ("Placement Agent Warrant Shares"), and (f)
any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.



"Registration Statement(s)" means a registration statement(s) of the Company
under the 1933 Act.



"Registration Trigger Date" shall have the meaning set forth in Section 3(b)
below.



"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.



"SEC Guidance" means (i) the Securities Act, and (ii) any publicly-available
written or oral guidance, comments, requirements or requests of the Commission
staff.



"SEC Share Reduction" shall have the meaning ascribed to it in Section 2(a)
below.



"Securities" shall have the meaning ascribed to it in the Securities Purchase
Agreement.



"Target Registration Amount" shall have the meaning set forth in Section 2(a)
below.



"Target Registration Shortfall" shall have the meaning set forth in Section 2(a)
below.



"Underlying Debenture Shares" means the shares of Common Stock issuable upon
conversion of the Debentures and payment of interest thereunder.



"Warrants" means the warrants issued by the Company pursuant to the Securities
Purchase Agreement in conjunction with the Debenture issued by the Company.



"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants.



b. Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.



2. REGISTRATION.

a. MANDATORY REGISTRATION.

Following the Closing of any Debenture pursuant to the Securities Purchase
Agreement, the Company shall prepare, and, on or prior to the Initial
Registration Filing Deadline (as defined above) file with the Commission a
Registration Statement on Form SB-2 (or, if Form SB-2 is not then available, on
such form of Registration Statement as is then available to effect a
registration of the Registrable Securities, subject to the consent of the Buyer,
which consent will not be unreasonably withheld)(the "Initial Registration
Statement") covering the resale of the Registrable Securities which Registration
Statement, to the extent allowable under the 1933 Act and the rules and
regulations promulgated thereunder (including Rule 416), shall state that such
Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable upon conversion of or otherwise
pursuant to the Debenture and exercise of or otherwise pursuant to the Warrants
to prevent dilution resulting from stock splits, stock dividends or similar
transactions. The number of shares of Common Stock initially included in such
Registration Statement shall be no less than 150% of the aggregate number of
Conversion Shares that are then issuable upon conversion of the Debenture or
otherwise pursuant to the Debenture (based on the Conversion Price [as defined
in the Debenture] then in effect) and assuming that all interest that accrues
for the entire term of the Debentures is payable in Common Stock, plus the
aggregate number of Warrant Shares that are then issuable upon exercise of or
otherwise pursuant to the Warrants, without regard to any limitation on the
Buyer's ability to convert the Debenture or exercise the Warrants (collectively,
the "Target Registration Amount"), provided that the Company shall not be
required to register any of the shares issuable upon exercise of the "B
Warrants" and "C Warrants" (as each is defined in the Securities Purchase
Agreement) in the Initial Registration Statement. Notwithstanding the foregoing,
if the Company is advised by the staff of the Commission in a written comment
letter that it is not eligible to conduct the offering of the Debentures under
Rule 415 promulgated under the 1933 Act because of the number of shares sought
to be included in the Registration Statement, then the Company may reduce (an
"SEC Share Reduction") the number of shares covered by such Registration
Statement to the maximum number which would enable the Company to conduct such
offering in accordance with the provisions of Rule 415 ("Rule 415 Eligible"). In
the event of an SEC Share Reduction, the inclusion of the Underlying Debenture
Shares in such initial Registration Statement shall take precedence over and
shall not be cut back until the following securities of the Company are cut back
and removed from such Registration Statement (in the following order): (i)
Placement Agent Warrant Shares (to be cut back on a pro-rata basis), (ii) any
securities of the Company to be included in such Registration Statement pursuant
to Section 3(r) and (iii) Warrant Shares. Any cut back of Underlying Debenture
Shares will be applied pro rata to each holder in proportion to the principal
amount of Debentures held by each Holder. In the event that, due to an SEC Share
Reduction or otherwise, any Registration Statement filed hereunder shall (when
combined with any previous Registration Statements that are current and
effective) register a number of shares of Common Stock which less than the
Target Registration Amount (a "Target Registration Shortfall"), then the
unregistered portion of the Target Registration Amount (the "Target Registration
Shortfall Amount") shall be included in the next Additional Registration
Statement (in accordance with Section 3(b) below).





The Company shall, by 9:30 a.m. New York City time on the Trading Day after the
effective date of such Registration Statement, file a final Prospectus with the
Commission as required by Rule 424. The Company acknowledges that the number of
shares initially included in each Registration Statement represents a good faith
estimate of the maximum number of shares issuable upon conversion of the
Debenture or otherwise pursuant to the Debenture and exercise of or otherwise
pursuant to the Warrants and shall be amended if not sufficient. Each
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to (and
subject to the approval of) the Buyer and its counsel prior to its filing or
other submission.



b. PIGGY-BACK REGISTRATIONS.

If at any time prior to the expiration of the Registration Period (as
hereinafter defined) the Company shall determine to file with the Commission a
Registration Statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities (other than
on Form S-4 or Form S-8 or their then equivalents relating to equity securities
to be issued solely in connection with any acquisition of any entity or business
or equity securities issuable in connection with stock option or other employee
benefit plans), the Company shall send to Buyer written notice of such
determination and, if within fifteen (15) days after the effective date of such
notice, the Buyer shall so request in writing, the Company shall include in such
Registration Statement all or any part of the Registrable Securities the Buyer
requests to be registered, except that if, (i) inclusion of such shares would
result in the offering not being Rule 415 Eligible, or (ii) in connection with
any underwritten public offering for the account of the Company, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in the Registration Statement because, in
such underwriter(s)' judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which the Buyer has
requested inclusion hereunder (i) as would enable the offering to be Rule 415
Eligible or (ii) as the underwriter shall permit;





PROVIDED, HOWEVER, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not entitled by contract to inclusion of such securities in such
Registration Statement or are not entitled to pro rata inclusion with the
Registrable Securities; and



PROVIDED, FURTHER, HOWEVER, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in the Registration Statement other than holders of securities
entitled to inclusion of their securities in such Registration Statement by
reason of demand registration rights. No right to registration of Registrable
Securities under this Section 2(b) shall be construed to limit any registration
required under Section 2(a) hereof. If an offering in connection with which the
Buyer is entitled to registration under this Section 2(d) is an underwritten
offering, then the Buyer shall, unless otherwise agreed by the Company, offer
and sell such Registrable Securities in an underwritten offering using the same
underwriter or underwriters and, subject to the provisions of this Agreement, on
the same terms and conditions as other shares of Common Stock included in such
underwritten offering. Notwithstanding anything to the contrary set forth
herein, the registration rights of the Buyer pursuant to this Section 2(b) shall
only be available in the event the Company fails to timely file, obtain
effectiveness or maintain effectiveness of any Registration Statement to be
filed pursuant to Section 2(a) in accordance with the terms of this Agreement.



3. OBLIGATIONS OF THE COMPANY.

In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:





a. The Company shall prepare promptly, and file with the Commission as soon as
practicable after the date of the Closing under the Securities Purchase
Agreement (the "CLOSING DATE") (but no later than the Filing Deadline),
Registration Statements with respect to the number of Registrable Securities
provided in Section 2(a), and thereafter use its best efforts to cause each such
Registration Statement relating to Registrable Securities to become effective as
soon as possible after such filing, but in any event shall cause each such
Registration Statement relating to Registrable Securities to become effective no
later than the Effectiveness Deadline, and shall keep the Registration Statement
current and effective pursuant to Rule 415 at all times until such date as is
the earlier of (i) the date on which all of the Registrable Securities for such
Registration Statement have been sold and (ii) the date on which all of the
Registrable Securities for such Registration Statement (in the opinion of
counsel to the Buyer) may be immediately sold to the public without registration
or restriction (including without limitation as to volume by each holder
thereof) under the 1933 Act (the "REGISTRATION PERIOD"), which Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading.



b. The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to each Registration
Statements and the prospectus used in connection with the Registration
Statements as may be necessary to keep the Registration Statements current and
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by the Registration Statements
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in the Registration Statements. In the event of a Target
Registration Shortfall (the date of each of which is referred to as a
"Registration Trigger Date"), or in the event that on any Trading Day (as
defined in the Debenture) (each such Trading Day is also referred to as a
"Registration Trigger Date") the number of shares available under a Registration
Statement filed pursuant to this Agreement is otherwise insufficient to cover
all of the Registrable Securities issued or issuable upon conversion of the
Debenture or otherwise pursuant to the Debenture (based on the Conversion Price
[as defined in the Debenture] then in effect), exercise of or otherwise pursuant
to the Warrants (based on the Exercise Price [as defined in the Warrants] then
in effect), and otherwise issuable pursuant to the Transaction Documents, in
each case without giving effect to any limitations on the Buyer' ability to
convert the Debenture, exercise the Warrants or otherwise receive shares of
Common Stock pursuant to the Transaction Documents, the Company shall amend the
Registration Statement, or file a new Registration Statement (on the short form
available therefore, if applicable), or both (each, an "Additional Registration
Statement"), so as to cover at least 150% of the total number of Registrable
Securities so issued or issuable (based on the Conversion Prices of the
Debenture, the Exercise Prices of the Warrants, and other relevant factors on
which the Company reasonably elects to rely, and without giving effect to any
limitations on conversion contained in the Debenture, limitations on exercise
contained in the Warrants or limitations on conversion or exercise or other
payment of shares contained in the Securities Purchase Agreement) as of the
Registration Trigger Date (subject to an SEC Share Reduction, if applicable).
The Company shall prepare and file each Additional Registration Statement as
soon as practicable following any Registration Trigger Date, but not later than
not later than the date that is thirty (30) days following the applicable
Registration Trigger Date (the "Additional Registration Filing Deadline")
provided that, if Cutback Shares are required to be included in the Additional
Registration Statement, the "Additional Registration Filing Deadline" shall mean
the later of (i) the date that is sixty (60) days after the date substantially
all (as such term is then interpreted by the Commission) of the Registrable
Securities registered under the immediately preceding Registration Statement are
sold and (ii) the date that is six (6) months following the date of
effectiveness of the most recently effective Registration Statement or
Additional Registration Statement filed hereunder. The Company shall use its
best efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in any event
the Company shall cause such amendment and/or new Registration Statement to
become effective within sixty (60) days of the Registration Trigger Date (the
"Additional Registration Effectiveness Deadline") or as promptly as practicable
in the event the Company is required to increase its authorized shares.



c. The Company shall furnish to the Buyer and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the Commission,
or received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, in the case of the Registration Statement referred
to in Section 2(a), each letter written by or on behalf of the Company to the
Commission or the staff of the Commission, and each item of correspondence from
the Commission or the staff of the Commission, in each case relating to such
Registration Statement (other than any portion of any thereof which contains
information for which the Company has sought confidential treatment), and (ii)
such number of copies of a prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as the Buyer may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Buyer. The Company will immediately notify the Buyer by
facsimile of the effectiveness of each Registration Statement or any
post-effective amendment. The Company will promptly respond to any and all
comments received from the Commission, with a view towards causing each
Registration Statement or any amendment thereto to be declared effective by the
Commission as soon as practicable and shall file an acceleration request as soon
as practicable, but no later than three (3) business days (the "Acceleration
Request Deadline"), following the resolution or clearance of all Commission
comments or, if applicable, following notification by the Commission that any
such Registration Statement or any amendment thereto will not be subject to
review.



d. The Company shall use reasonable efforts to (i) register and qualify the
Registrable Securities covered by the Registration Statements under such other
securities or "blue sky" laws of such jurisdictions in the United States as the
Buyer shall reasonably request, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions;



e. As promptly as practicable after becoming aware of such event, the Company
shall notify the Buyer of the happening of any event, of which the Company has
knowledge, as a result of which the prospectus included in any Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and use its best efforts promptly to
prepare a supplement or amendment to any Registration Statement to correct such
untrue statement or omission, and deliver such number of copies of such
supplement or amendment to the Buyer as the Buyer may reasonably request;
provided that, for not more than twenty (20) consecutive days (or a total of not
more than sixty (60) days in any twelve (12) month period), the Company may
delay the disclosure of material non-public information concerning the Company
(as well as prospectus or Registration Statement updating) the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an "Allowed Delay"); provided, further, that the
Company shall promptly (i) notify the Buyer in writing of the existence of (but
in no event, without the prior written consent of the Buyer, shall the Company
disclose to the Buyer any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay and (ii) advise the Buyer
in writing to cease all sales under such Registration Statement until the end of
the Allowed Delay, provided the above actions are consistent with the
requirements of the 1933 Act and/or 1934 Act or other applicable law. Upon
expiration of the Allowed Delay, the Company shall again be bound by the first
sentence of this Section 3(e) with respect to the information giving rise
thereto.



f. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of any Registration Statement, and,
if such an order is issued, to obtain the withdrawal of such order at the
earliest possible moment and to notify the Buyer who holds Registrable
Securities being sold (or, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.



g. The Company shall permit a single firm of counsel designated by the Buyer to
review such Registration Statement and all amendments and supplements thereto
(as well as all requests for acceleration or effectiveness thereof), at Buyer's
own cost, a reasonable period of time prior to their filing with the Commission
(not less than three (3) business days but not more then five (5) business days)
and not file any document in a form to which such counsel reasonably objects and
will not request acceleration of such Registration Statement without prior
notice to such counsel.



h. The Company shall hold in confidence and not make any disclosure of
information concerning the Buyer provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning the Buyer is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Buyer prior to making such disclosure, and
allow the Buyer, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.



i. The Company shall use its best efforts to (i) cause all the Registrable
Securities covered by the Registration Statement to be listed on each national
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) to the
extent the securities of the same class or series are not then listed on a
national securities exchange, secure the designation and quotation, of all the
Registrable Securities covered by the Registration Statement on the NNM or, if
not eligible for the NNM on the Nasdaq Small Cap or, if not eligible for the
Nasdaq Small Cap, on the Over the Counter electronic bulletin board and, without
limiting the generality of the foregoing, to arrange for at least two market
makers to register with the National Association of Securities Dealers, Inc.
("NASD") as such with respect to such Registrable Securities.



j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement.



k. The Company shall cooperate with the Buyer who holds Registrable Securities
being offered and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing Registrable Securities to be offered pursuant
to such Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the managing underwriter or
underwriters, if any, or the Buyer may reasonably request and registered in such
names as the managing underwriter or underwriters, if any, or the Buyer may
request, and, within three (3) business days after a Registration Statement
which includes Registrable Securities is ordered effective by the Commission,
the Company shall deliver, and shall cause legal counsel selected by the Company
to deliver, to the transfer agent for the Registrable Securities (with copies to
the Buyer) an appropriate instruction and an opinion of such counsel in the form
required by the transfer agent in order to issue the Registrable Securities free
of restrictive legends.



l. At the request of the holders of a majority-in-interest of the Registrable
Securities, the Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to a
Registration Statement and any prospectus used in connection with the
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.



m. The Company shall not, and shall not agree to, allow the holders of any
securities of the Company to include any of their securities in any Registration
Statement under Section 2(a) hereof or any amendment or supplement thereto under
Section 3(b) hereof without the consent of the holders of a majority-in-interest
of the Registrable Securities, except for securities which have contractual
piggyback registration rights in effect at the time of the Initial Closing (as
defined in the Securities Purchase Agreement). In addition, the Company shall
not offer any securities for its own account or the account of others in any
Registration Statement under Section 2(a) hereof or any amendment or supplement
thereto under Section 3(b) hereof without the consent of the holders of a
majority-in-interest of the Registrable Securities.



n. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Buyer of Registrable Securities pursuant to a
Registration Statement.



o. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including
without limitation the 1933 Act and the 1934 Act and the rules and regulations
promulgated by the Commission).



p.  Further Registration Statements. Except for a registration statement filed
on behalf of the Buyer pursuant to Section 2 or Section 3 of this Agreement, and
except for an underwritten public offering, the Company will not file any
registration statements or amend any already filed registration statement with
the Commission or with state regulatory authorities without the consent of the
Subscriber until the expiration of the "Exclusion Period," which shall be
defined as the sooner of (i) the date that the Registration Statement shall have
been current and available for use in connection with the resale of the
Registrable Securities for a period of 180 days, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by the Subscribers pursuant
to the Registration Statement or are eligible for immediate unrestricted resale
pursuant to Rule 144(k), without volume limitations. The Exclusion Period will
be tolled during the pendency of an Event of Default as defined in the Debenture
or an Event of Default as defined in the Warrants.



q. NASD Rule 2710 Filing; Broker Compensation. The Company shall effect a filing
with respect to the public offering contemplated by the Registration Statement
(an "Issuer Filing") with the National Association of Securities Dealers, Inc.
("NASD") Corporate Financing Department pursuant to NASD Rule 2710 within one
Trading Day of the date that the Registration Statement is first filed with the
Commission and pay the filing fee required by such Issuer Filing. The Company
shall use commercially reasonable efforts to pursue the Issuer Filing until the
NASD issues a letter confirming that it does not object to the terms of the
offering contemplated by the Registration Statement.



r. No Piggyback On Registrations. Except as and to the extent expressly allowed
by the Securities Purchase Agreement, neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement other than the
Registrable Securities, and the Company shall not during the Effectiveness
Period enter into any agreement providing any such right to any of its security
holders.



4. ADDITIONAL REGISTRATION STATEMENT FOR SHARES UNDERLYING B WARRANTS AND C
WARRANTS. The Company shall prepare and file each an additional registration
statement (the "Additional Warrant Registration Statement") as soon as
practicable following the date that the Holder exercises its B Warrant (the
"Additional Warrant Registration Trigger Date"), but not later than not later
than the 45th calendar day following the Additional Warrant Registration Trigger
Date (the "Additional Warrant Registration Filing Deadline"). The Company shall
use its best efforts to cause such amendment and/or new Registration Statement
to become effective as soon as practicable following the filing thereof, but in
any event the Company shall cause such amendment and/or new Registration
Statement to become effective by the 120th calendar day following the
Registration Trigger Date (the "Additional Registration Effectiveness
Deadline").





5. OBLIGATIONS OF THE BUYER.

In connection with the registration of the Registrable Securities, the Buyer
shall have the following obligations:





a. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of the Buyer that the Buyer shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least three (3) business days prior to the
first anticipated filing date of the Registration Statement, the Company shall
notify the Buyer of the information the Company requires from each Buyer.



b. The Buyer, by the Buyer's acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Registration Statements hereunder, unless
the Buyer has notified the Company in writing of the Buyer's election to exclude
all of the Buyer's Registrable Securities from the Registration Statements.



c. In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities are to be included, the Buyer agrees to enter into
and perform the Buyer's obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities, unless the Buyer has
notified the Company in writing of the Buyer's election to exclude all of the
Buyer's Registrable Securities from such Registration Statement.



d. The Buyer agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), the Buyer
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until the
Buyer's receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(e) or 3(f) and, if so directed by the Company, the
Buyer shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Buyer's possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.



e. No Buyer may participate in any underwritten registration hereunder unless
the Buyer (i) agrees to sell the Buyer's Registrable Securities on the basis
provided in any underwriting arrangements in usual and customary form entered
into by the Company, (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (iii) agrees to
pay its pro rata share of all underwriting discounts and commissions and any
expenses in excess of those payable by the Company pursuant to Section 5 below.



f. Each Holder agrees to furnish to the Company a completed questionnaire in the
form attached to this Agreement as Annex A (a "Selling Shareholder
Questionnaire") not less than two Trading Days prior to the Filing Date or by
the end of the fourth Trading Day following the date on which such Holder
receives draft materials in accordance with this Section.



6. EXPENSES OF REGISTRATION.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualification fees, printers and accounting fees, the fees and disbursements of
counsel for the Company shall be borne by the Company.





7. INDEMNIFICATION.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:





a. To the extent permitted by law, the Company will indemnify, hold harmless and
defend (i) the Buyer, (ii) the directors, officers, partners, managers, members,
employees, agents and each person who controls any Buyer within the meaning of
the 1933 Act or the Securities Exchange Act of 1934, as amended (the "1934
Act"), if any, (iii) any underwriter (as defined in the 1933 Act) for the Buyer
in connection with an underwritten offering pursuant to Section 2(b) hereof, and
(iv) the directors, officers, partners, employees and each person who controls
any such underwriter within the meaning of the 1933 Act or the 1934 Act, if any
(each, an "Indemnified Person"), against any joint or several losses, claims,
damages, liabilities or expenses (collectively, together with actions,
proceedings or inquiries by any regulatory or self-regulatory organization,
whether commenced or threatened, in respect thereof, "Claims") to which any of
them may become subject insofar as such Claims arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or the omission or alleged omission to state therein a
material fact required to be stated or necessary to make the statements therein
not misleading; (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the Commission) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading; or (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities (the matters in the
foregoing clauses (i) through (iii) being, collectively, "Violations"). The
Company shall reimburse the Indemnified Person, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 7(a): (i) shall
not apply to a Claim arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by any Indemnified Person or underwriter for such Indemnified Person
expressly for use in connection with the preparation of such Registration
Statement or any such amendment thereof or supplement thereto; (ii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld; and (iii) with respect to any preliminary prospectus,
shall not inure to the benefit of any Indemnified Person if the untrue statement
or omission of material fact contained in the preliminary prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
such corrected prospectus was timely made available by the Company pursuant to
Section 3(c) hereof, and the Indemnified Person was promptly advised in writing
not to use the incorrect prospectus prior to the use giving rise to a Violation
and such Indemnified Person, notwithstanding such advice, used it. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Buyer pursuant to Section 10.



b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if Claim in respect thereof is to be made against
any the Company under this Section 7, deliver to the Company a written notice of
the commencement thereof, and the Company shall have the right to participate
in, and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnified
Person, as the case may be.



PROVIDED, HOWEVER, that an Indemnified Person shall have the right to retain its
own counsel with the fees and expenses to be paid by the Company, if, in the
reasonable opinion of counsel retained by the Company, the representation by
such counsel of the Indemnified Person and the Company would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The Company
shall pay for only one separate legal counsel for the Indemnified Persons, and
such legal counsel shall be selected by Buyer, if the Buyer is entitled to
indemnification hereunder. The failure to deliver written notice to the Company
within a reasonable time of the commencement of any such action shall not
relieve the Company of any liability to the Indemnified Person under this
Section 6, except to the extent that the Company is actually prejudiced in its
ability to defend such action. The indemnification required by this Section 7
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.



c. To the extent permitted by law, the Buyer will indemnify, hold harmless and
defend (i) the Company, and (ii) the directors, officers, partners, managers,
members, employees, or agents of the Company, if any (each, a "Company
Indemnified Person"), against any joint or several losses, claims, damages,
liabilities or expenses (collectively, together with actions, proceedings or
inquiries by any regulatory or self-regulatory organization, whether commenced
or threatened, in respect thereof, "Claims") to which any of them may become
subject insofar as such Claims arise out of or are based upon a Claim arising
out of or based upon any violation or alleged violation by the Company of the
1933 Act, the 1934 Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities, which occurs due to the inclusion by the
Company in a Registration Statement of false or misleading information about the
Buyer, where such information was furnished in writing to the Company by the
Buyer for the purpose of inclusion in such Registration Statement.



8. CONTRIBUTION.

To the extent any indemnification by the Company is prohibited or limited by
law, the Company agrees to make the maximum contribution with respect to any
amounts for which it would otherwise be liable under Section 7 to the fullest
extent permitted by law, based upon a comparative fault standard.





9. REPORTS UNDER THE 1934 ACT.

With a view to making available to the Buyer the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
Commission that may at any time permit the Buyer to sell securities of the
Company to the public without registration ("Rule 144"), the Company agrees to:





a. make and keep public information available, as those terms are understood and
defined in Rule 144;



b. file with the Commission in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements (it being understood that nothing
herein shall limit the Company's obligations under Section 4(c) of the
Securities Purchase Agreement) and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and



c. furnish to the Buyer so long as the Buyer owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (ii) a copy of the most recent annual or quarterly report of the Company
and such other reports and documents so filed by the Company, and (iii) such
other information as may be reasonably requested to permit the Buyers to sell
such securities pursuant to Rule 144 without registration.



10. ASSIGNMENT OF REGISTRATION RIGHTS.

The rights under this Agreement shall be automatically assignable by the Buyers
to any transferee of all or any portion of Registrable Securities if: (i) the
Buyer agrees in writing with the transferee or assignee to assign such rights,
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment, (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned, (iii)
following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the 1933 Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein, and (v) such transfer shall have been made in
accordance with the applicable requirements of the Securities Purchase
Agreement. In the event that the Buyer transfers all or any portion of its
Registrable Securities pursuant to this Section, the Company shall have at least
ten (10) days to file any amendments or supplements necessary to keep the
Registration Statement current and effective pursuant to Rule 415, and the
commencement date of any Event of Default under the Debenture or the Warrants
caused thereby will be extended by ten (10) days.





11. AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Company, the Buyer (to the
extent such Buyer still owns Registrable Securities) and Buyers who hold a
majority interest of the Registrable Securities. Any amendment or waiver
effected in accordance with this Section 10 shall be binding upon the Buyer and
the Company.





12. MISCELLANEOUS.



a. A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.



b. Any notices required or permitted to be given under the terms hereof shall be
sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile and shall be effective five days after being placed in the mail, if
mailed by regular United States mail, or upon receipt, if delivered personally
or by courier (including a recognized overnight delivery service) or by
facsimile, in each case addressed to a party. The addresses for such
communications shall be:



If to the Company: To the address set forth immediately below such

Company's name on the signature pages hereto.



With copy to:

Joseph Sierchio, Esq.

Sierchio Greco & Greco, LLP

110 East 59th Street, 29th Floor

New York, New York 10022

Tel. (212) 246-3030

Fax (212) 486-0208

If to a Buyer: To the address set forth immediately below such Buyer's name on
the signature pages hereto.

Each party shall provide notice to the other party of any change in address.



c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.



d. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provisions
of the this Agreement, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys' fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.



e. This Agreement and the Securities Purchase Agreement (including all schedules
and exhibits thereto) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Securities Purchase
Agreement supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.



f. Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.



g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.



h. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.



i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.



j. Except as otherwise provided herein, all consents and other determinations to
be made by the Buyer pursuant to this Agreement shall be made by Buyers holding
a majority of the Registrable Securities, determined as if the all of the
Debenture and Warrants then outstanding have been converted or exercised into
for Registrable Securities.



k. The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Buyer by vitiating the intent and purpose of
the transactions contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for breach of its obligations hereunder will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of any of
the provisions hereunder, that the Buyer shall be entitled, in addition to all
other available remedies in law or in equity, to an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, without the necessity of showing
economic loss and without any bond or other security being required.



l. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.



m. In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any provision hereof which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision hereof.



n. The initial number of Registrable Securities included in any Registration
Statement and each increase to the number of Registrable Securities included
therein shall be allocated pro rata among the Buyers based on the number of
Registrable Securities held by the Buyer at the time of such establishment or
increase, as the case may be. In the event a Buyer shall sell or otherwise
transfer any of such holder's Registrable Securities, each transferee shall be
allocated a pro rata portion of the number of Registrable Securities included in
a Registration Statement for such transferor. Any shares of Common Stock
included in a Registration Statement and which remain allocated to any person or
entity which does not hold any Registrable Securities shall be allocated to the
remaining Buyers, pro rata based on the number of shares of Registrable
Securities then held by the Buyers. For the avoidance of doubt, the number of
Registrable Securities held by a Buyer shall be determined as if all the
Debenture and Warrants then outstanding and held by a Buyer were converted into
or exercised for Registrable Securities, without regard to any limitation on the
Buyer's ability to convert the Debenture or exercise the Warrants.



o. There shall be no oral modifications or amendments to this Agreement. This
Agreement may be modified or amended only in writing.







IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the ______ day of September, 2007.



 

COMPANY:

UNIVERSAL ENERGY CORP.

By: ________________________

Print Name: _________________

Title: _______________________

ADDRESS:



30 Skyline Drive

Lake Mary, FL 32746

Phone: 800-975-2076

Fax: 800-805-4561



BUYER: [Insert Name Of Buyer]

_____________________________

By: ________________________

Print Name: _________________

Title: _______________________

ADDRESS:


___________________

___________________

___________________

Phone: _____________

Fax: _______________

 

SCHEDULE OF BUYERS

 

Buyer

 

Address and

Facsimile Number

 

 

Legal Representative's

Address and

Facsimile Number

 

Annex A

UNIVERSAL ENERGY CORP.

Selling Securityholder Notice and Questionnaire



The undersigned beneficial owner of common stock (the "Registrable Securities")
of Universal Energy Corp., a Delaware corporation (the "Company"), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the "Commission") a registration statement (the "Registration
Statement") for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the "Securities Act"), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
"Registration Rights Agreement") to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.



Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.



NOTICE



The undersigned beneficial owner (the "Selling Securityholder") of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.



The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:



 

1. Name.



(a) Full Legal Name of Selling Securityholder



 

 

(b) Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:



 

 

(c) Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):



 

 

2. Address for Notices to Selling Securityholder:



 

Telephone: _____________________

Fax: ___________________________

Contact Person: __________________



3. Broker-Dealer Status:



(a) Are you a broker-dealer?

Yes __ No __



(b) If "yes" to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?



Yes __ No __

Note: If "no" to Section 3(b), the Commission's staff has indicated that you
should be identified as an underwriter in the Registration Statement.



(c) Are you an affiliate of a broker-dealer?



Yes __ No __



(d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?



Yes __ No __



Note: If "no" to Section 3(d), the Commission's staff has indicated that you
should be identified as an underwriter in the Registration Statement.



4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.



(a) Type and Amount of other securities beneficially owned by the Selling
Securityholder:



_______________________________________________



_______________________________________________







 

 

5. Relationships with the Company:



Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.



State any exceptions here:



_____________________________________________



_____________________________________________



 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.



By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.



IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.



Date: __________ Beneficial Owner: __________________________



By: _____________________________



Print Name: ______________________



Title: ___________________________



PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:



________________________

________________________

________________________

________________________

